DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 11, 14 it is unclear what is meant by the limitation “spaced apart marker region”; does this mean the system and method generate some kind of “marker” in the tissue.  The claim is indefinite.
Furthermore, in claim 1, 13, 14 it is unclear and indefinite what “normal” white or grey matter is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auner et al. (WO 2015/006716, hereinafter Auner; for rejection purposes the US version of this document will use for citations (US 2016/0139051).
Auner discloses a system for characterization of a brain tissue sample, the system comprising:
a laser having an excitation fiber (see para. 0033, laser source 22, excitation fiber 24, collection fibers 26);
a probe (see probe 14) coupled to the excitation fiber for irradiating the brain tissue sample with light at an excitation wavelength, the probe further including a plurality of return fibers for receiving light scattered from the brain tissue sample (see para. 0034, “In operation, the surgeon places the probe 14 adjacent the tissue and acquires the Raman spectra for the tissue to determine the tissue type. Light scattered by the tissue is collected by optics to be transmitted to the spectrometers (CCD) 12a-12e. The processor 16 analyzes spectra from the five spectrometers (CCD) 12a-12e, determining signal intensity in order to identify specific spectral characteristics of the Raman spectra received in real time to determine tissue type. The surgeon can also use the probe 14 to locate margins of the tumor by determining the points nearest to the tumor where the apparatus 10 indicates that the tissue is normal. Once the margins of the tumor have been identified, the entire tumor can be removed without removing excess tissue”., 
wherein each return fiber includes a microfilter that permitslight to pass for a different, spaced apart marker region (see Fig3. Micrograted filter);
a Raman spectrometer in communication with the plurality of return fibers (see para. 0031, “Embodiments of the apparatus and method disclosed herein use specific Raman regions, instead of a broad range of wavenumbers, to identify different tissue types. Any Raman peaks within a range of 20 cm.sup.-1 can be measured by a single Raman chip/CCD detector or micro-Raman spectrometer, and an array of these spectrometers is combined in a single, portable apparatus 10”; and
a processor in communication with the Raman spectrometer for analyzing Raman spectra within the marker regions to identify a tissue type of the brain tissue sample as one of normal white matter brain tissue, normal grey matter brain tissue, brain tumor tissue, infiltrating tumor tissue, and necrotic tissue (see para. 0030, “Therefore, five Raman spectral regions have been identified as most significant for diagnosis and identification of normal grey matter, necrosis and GBM, including region 1 of 1657-1660, region 2 of 1153-1172, region 3 of 1002-1004, region 4 of 1106-1123, and region 5 of 1254-1268 wavenumbers. Based on these data, in one embodiment, the apparatus and method disclosed herein provides a spectral analysis of these five different, non-overlapping Raman spectral regions. It is understood that these specific spectral regions were selected for distinguishing between normal grey matter, necrosis, and GBM tumors in the brain, and therefore other spectral regions may be identified for distinguishing between other types of normal, necrotic, and tumor tissue. It is also understood that while five spectral regions are utilized herein, this number is not intended to be limiting, as more or fewer regions may be suitable for identifying alternative tissue types..”

    PNG
    media_image1.png
    606
    915
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793